EXAMINER’S COMMENTS
Status OF Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment of 08 August 2022 has been entered in full  Claims 1-28 are under examination.

Withdrawn Objections And/Or Rejections
The objection to the disclosure for informalities as set forth at p. 2 of the previous Office action (mailed 12 April 2022) is withdrawn in view of the amendment correcting said informalities (received 08 August 2022).
The rejection of claims 1-28 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,416,184 B2 as set forth at pp. 4-5 of the previous Office action (mailed 12 April 2022) is withdrawn in view of the terminal disclaimer (received 08 August 2022), which has been entered, approved, and recorded.
The rejection of claims 1-28 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,982,044 B2 as set forth at pp. 5-6 of the previous Office action (mailed 12 April 2022) is withdrawn in view of the terminal disclaimer (received 08 August 2022), which has been entered, approved, and recorded.

Conclusion
	Claims 1-28 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
09 September 2022